DETAILED ACTION
In Applicant’s Response dated 2/8/2022, Applicant argued against all rejections previously set forth in the Office action dated 11/10/2021.  In view of Applicant’s remarks, the 35 USC 103 rejections are withdrawn, however, upon further consideration, a new ground(s) of rejection is made. This action is made non-final.


Allowable Subject Matter
Claims 26 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 23, 24, 27, 30, 32, 35, 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 15, 17 of U.S. Patent No. 10997562 Although the claims at issue are not identical, they are not patentably distinct from each other because as can be seen below, the subject matter of the patented claims anticipates the subject matter of the pending claims.
Patented claims of 10997562
Pending claims
1. A method for providing a unified conversation-centric message list and message reading pane, the method comprising:



providing a list view of a plurality of messages organized chronologically by conversation;

providing a content view of the plurality of messages organized chronologically by conversation;

wherein the list view and the content view are integrated side by side in one display;

indicating a first message within the list view as selected; and in response to indicating the first message within the list view as selected, wherein a read/unread status of the second message is updated when a read/unread status of the first message is updated of the display.

21. A system comprising: a processor; and memory coupled to the processor, the memory comprising computer executable instructions that, when executed by the processor, performs a method comprising:

 providing a list view of a plurality of messages organized chronologically by conversation; 

providing a content view of the plurality of messages organized chronologically by conversation, 

wherein the list view and the content view are integrated in a display; 

selecting a first message within the list view; and in response to selecting the first message within the list view, selecting a second message in the content view, wherein updating a message status of the first message causes updating of a message status of the second message.
1. bi-directionally synchronizing between the list view and the content view,
23. The system of claim 21, wherein the list view and the content view are bi-directionally synchronized.
15. The system of claim 12, wherein the list view indicates a reply structure of each conversation.
24. The system of claim 21, wherein the list view is a visual map of the plurality of messages based upon a reply stricture within one or more conversations.

providing a content view of the plurality of messages organized chronologically by conversation;
27. The system of claim 21, wherein an expanded view of the plurality of messages displays each of the plurality of messages broken out chronologically.
14. The system of claim 12, wherein bi-directional synchronization further comprises scrolling the content view to display a message in response to a corresponding message within the list view being selected.
30. The system of claim 21, wherein selecting the first message within the list view causes the content view to scroll to the second message such that content of the second message is viewable in the content view.
1. A method for providing a unified conversation-centric message list and message reading pane, the method comprising:



providing a list view of a plurality of messages organized chronologically by conversation;

providing a content view of the plurality of messages organized chronologically by conversation;

wherein the list view and the content view are integrated side by side in one display;

indicating a first message within the list view as selected; and in response to indicating the first message within the list view as selected, wherein a read/unread status of the second message is updated when a read/unread status of the first message is updated of the display.

32. A method comprising: 






providing a list view of a plurality of messages organized chronologically by conversation;

providing a content view of the plurality of messages organized chronologically by conversation, 

wherein the list view and the content view are integrated in a user interface; 

selecting a first message within the content view; and in response to selecting the first message within the content view, bi-directionally synchronizing between the content view and the list view such that updating a message status of the first message causes updating of a message status of a second message within the list view, wherein the second message corresponds to the first message.
   17. The system of claim 12, wherein the one or more modules are further operable to cause the processor to display a list view pipe within the list view, the list view pipe showing a reply to connection between at least a display of a broken out message and a display of a parent message in the conversation, the list view pipe comprising a plurality of indicators which display a relationship between an entire chain of displayed messages.
35. The method of claim 32, wherein the list view comprises a list view pipe that shows a connection between a broken out message and a parent message of the broken out message, the broken out message representing a sub-thread of a conversation.
   17. The system of claim 12, wherein the one or more modules are further operable to cause the processor to display a list view pipe within the list view, the list view pipe showing a reply to connection between at least a display of a broken out message and a display of a parent message in the conversation, the list view pipe comprising a plurality of indicators which display a relationship between an entire chain of displayed messages.
36. The method of claim 35, wherein the list view pipe comprises one or more indicators that display a relationship of two or more of the plurality of messages.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 22, 24, 27, 29,31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Venolia et al, Supporting Email Workflow (2001), in view of Yao, Pub. No.: 20080037721 A1
With regard to claim 21:
Venolia discloses a system comprising: a processor; and memory coupled to the processor, the memory comprising computer executable instructions that, when executed by the processor, performs a method comprising: providing a list view of a plurality of messages organized chronologically by conversation (see figure 5 wherein the list view on the left where emails are displayed in chronological order, “ Figure 5: Thread-based mail browser. Messages that are replies to each other are grouped together into one item and displayed on the left. Clicking on
one of these items displays all the messages inside the thread on the right. Messages are displayed in one-line preview format on the right, and clicking
the message displays the entire message. In both the left and right panes, a thread tree is displayed to help the user determine what the structure of the
thread is and how the messages relate to each other.”) wherein; providing a content view of the plurality of messages organized chronologically by conversation (see figure 5 wherein the content view on the right where emails are displayed in chronological order: “Figure 5: Thread-based mail browser. Messages that are replies to each other are grouped together into one item and displayed on the left. Clicking on one of these items displays all the messages inside the thread on the right. Messages are displayed in one-line preview format on the right, and clicking the message displays the entire message. In both the left and right panes, a thread tree is displayed to help the user determine what the structure of the thread is and how the messages relate to each other.”), wherein the list view and the content view are integrated in a display (“Figure 5: Thread-based mail browser. Messages that are replies to each other are grouped together into one item and displayed on the left. Clicking on one of these items displays all the messages inside the thread on the right. Messages are displayed in one-line preview format on the right, and clicking the message displays the entire message. In both the left and right panes, a thread tree is displayed to help the user determine what the structure of the thread is and how the messages relate to each other.”). selecting a first messages within the list view; and in response to selecting the first messages within the list view, expand a second messages in the content view, wherein updating a message status of the first messages causes updating of a message status of the second messages (“Figure 5: Thread-based mail browser. Messages that are replies to each other are grouped together into one item and displayed on the left. Clicking on one of these items displays all the messages inside the thread on the right. Messages are displayed in one-line preview format on the right, and clicking the message displays the entire message. In both the left and right panes, a thread tree is displayed to help the user determine what the structure of the thread is and how the messages relate to each other.”).
 Venolia does not disclose the aspect of expanding a single message instead of a thread of multiple messages based on selection of a single message. 
However Yao discloses the aspect of expanding a single message based on user selection of a single message. (Yao paragraph 32 : “In some embodiments, the thread view 412 may display the body of only the most recent message in the thread, as shown in FIG. 4G; while displaying a compressed representation of the other messages in the thread. The compressed representation of a message in the thread may include information such as subject and date/time, and may optionally also indicate the sender of the message. The compressed representation of a respective electronic voicemail message (see FIG. 4G) includes the voicemail icon 410 (FIG. 4B). User selection of the compressed presentation of a respective message in the conversation thread, for example by clicking on the compressed presentation, causes the user device to redisplay the conversation thread with the user selected message being displayed in an expanded (e.g., full text) representation. When the user selected message (i.e., a user selected compressed representation of a message) is an electronic voicemail message, the expanded representation of the electronic voicemail message includes the audio player object, as shown in FIGS. 4D, 4E and 4F. If the user selects the forward link 426 (FIG. 4B), a forwarding interface that resembles the reply interface 436 may be shown. In the forwarding interface, the user can edit the list of recipients for the forward message and edit the forward message.”). It would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply Yao to Venolia to allow the user to see the expansion of a single message selected instead of expanding multiple messages which allows the user to the specific content of a selected message to allowed the user to be informed with a single selection and allow the user to move to the next item without having to navigate the expanded content in the same view.   

With regard to claim 22:
Venolia and Yao disclose the system of claim 21, wherein the display is a user interface of an email message reading application (Venolia see figure 5 wherein the list view on the left where emails are displayed in chronological order: “Figure 5: Thread-based mail browser. Messages that are replies to each other are grouped together into one item and displayed on the left. Clicking on one of these items displays all the messages inside the thread on the right. Messages are displayed in one-line preview format on the right, and clicking the message displays the entire message. In both the left and right panes, a thread tree is displayed to help the user determine what the structure of the thread is and how the messages relate to each other.”)


With regard to claim 24:
Venolia and Yao disclose the system of claim 21, wherein the list view is a visual map of the plurality of messages based upon a reply stricture within one or more conversations (Venolia see figure 5 wherein the list view on the left where emails are displayed in chronological order: “Figure 5: Thread-based mail browser. Messages that are replies to each other are grouped together into one item and displayed on the left. Clicking on one of these items displays all the messages inside the thread on the right. Messages are displayed in one-line preview format on the right, and clicking the message displays the entire message. In both the left and right panes, a thread tree is displayed to help the user determine what the structure of the thread is and how the messages relate to each other.”) 


With regard to claim 27:
Venolia and Yao disclose the system of claim 21, wherein an expanded view of the plurality of messages displays each of the plurality of messages broken out chronologically (Venolia see figure 5 wherein the list view and content view are displayed in chronological order: Figure 5: Thread-based mail browser. Messages that are replies to each other are grouped together into one item and displayed on the left. Clicking on one of these items displays all the messages inside the thread on the right. Messages are displayed in one-line preview format on the right, and clicking the message displays the entire message. In both the left and right panes, a thread tree is displayed to help the user determine what the structure of the thread is and how the messages relate to each other.)

With regard to claim 29:
Venolia and Yao disclose the system of claim 21, wherein the content view includes one or more frames respectively comprising a message within a conversation (Venolia “Fig. 5, Thread-based mail browser. Messages that are replies to each other are grouped together into one item and displayed on the left. Clicking on one of these items displays all the messages inside the thread on the right. Messages are displayed in one-line preview format on the right, and clicking the message displays the entire message. In both the left and right panes, a thread tree is displayed to help the user determine what the structure of the thread is and how the messages relate to each other.”).

With regard to claim 31:
Venolia and Yao disclose the system of claim 21, wherein selecting the second message within the content view comprises opening the second message for reading and highlighting the second message (Venolia paragrpah under A SKETCH OF THE CLIENT USER INTERFACE: “The right pane, which we call the thread browser, consists of a header and a list of messages. The header shows the sender of the first message in the thread, others who have sent messages, others who have received messages in the thread, the title of the original thread message, and the date of the most recent message in the thread. The message list is sorted by message date (oldest to newest), and grouped by day. Each entry in the message list shows an icon indicating its read/unread status, the sender, the subject (if different from the previous), the first few words of the body, and the time. The selected message is expanded inline, showing sender, subject, “to” addressees, “cc” addresses and the complete body. Just to the left of list is a parallel depiction of the messages as a thread tree so that users can see how the individual messages relate to each other.”)

Claim 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Venolia et al, Supporting Email Workflow (2001), in view of Yao, and further in view of John Wiley & Sons (hereinafter Wiley), Microsoft Office Outlook 2007 For Dummies (2006).

With regard to claim 25:
Venolia and Yao do not disclose the system of claim 21, wherein the first message is stored in a first folder and the second message is stored in a second folder that is different from the first folder.
 However Wiley discloses the system of claim 21, wherein a first message is stored in a first folder and a second message is stored in a second folder that is different from the first folder.  (page 84 and 85, see paragraphs under “Organizing Folders”: “The simplest way to manage incoming mail is just to file it. Before you file a message, you need to create at least one folder in which to file your messages. You have to create a folder only once; it’s there for good after you create it. You can create as many folders as you want; you may have dozens or just one or two. I have folders for filing mail from specific clients, for example. All the email I’ve received in connection with this book is in a folder called Outlook For Dummies.(Clever title, eh?) Another folder called Personal contains messages that aren’t business-related.”): It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Wiley to Venolia and Yao to allow content to be stored into different fold for better organization.  

Claim 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Venolia, in view of Yao, and further in view of Buchheit, Pub. No.: 20050223066A1. 
With regard to claim 28:
Venolia and Yao do not disclose the system of claim 21, wherein a collapsed view of the plurality of messages displays a subject line of a conversation and does not display the plurality of messages. 
Howeve Buchheit discloses the aspect herein a collapsed view of the plurality of messages displays a subject line of a conversation and does not display the plurality of messages (paragraph 70: “FIG. 5B is a schematic screenshot showing the browser window resulting when the user checks the checkbox 512 of the second conversation and then clicks on the "add labels" pull-down list and picks the item "Label 2" 514. (It is noted that "Label 2" represents a user specified label name.) This will cause "Label 2" to be associated with the checked conversation. As a result, the checked conversation may be included in the search results produced in response to queries for messages associated with "Label 2." In some embodiments, the labels associated with each conversation in a list of conversations are displayed in the corresponding row of the form, and thus "Label 2" will be displayed in the row corresponding to the conversation associated with "Label 2" in step 506. Of course, it will be recognized by those skilled in the art that the user can input customized label names and/or the system may provide predefined labels.”). It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Buchheit to Venolia and Yao to have only small amount of information displayed to the user in the collapsed view wherein only the subject is displayed to prevent clustering the view and confusing the user. 

Claim 30 is rejected under 35 U.S.C. 103(a) as being unpatentable over Venolia, in view of Yao, and further in view of Shapiro, Pub. No.: 20080141242 A1, published on Jun. 12, 2008. 

With regard to claim 30:
Venolia and Yao do not disclose The system of claim 21, wherein selecting the first message within the list view causes the content view to scroll to the second message such that content of the second message is viewable in the content view. 
	However Shapiro discloses the aspect wherein selecting the first message within the list view causes the content view to scroll to the second message such that content of the second message is viewable in the content view (Shapiro page 28 paragraph 267, Fig 10; “In some embodiments, pane 1008 includes active text, much like a hypertext link on a conventional web page. Clicking on such active text causes pivoting. Consider an example in which the user clicks on the director's name in pane 1008 with panes 1002, 1004, 1006 and 1008 in the states described above, with the actor category selected in pane 1002, pane 1004 listing actors, and pane 1006 listing films and/or television shows in which the selected actors have appeared. When the user clicks on the director's name in pane 1008, a new perspective is created around the director's name. The "actors" category is de-selected and the category of "directors" is now selected. Pane 1004 is changed to include a checklist of directors. The item of the list pertaining to the director whose name was clicked in pane 1008 is selected and highlighted, automatically scrolling to show the director's name in the list of pane 1004 if necessary. Pane 1006 is changed to include films and/or television shows directed by the selected director. The particular film or television show represented in pane 1008 shows as selected and highlighted, automatically scrolling to show the film or television show in the list of pane 1006 if necessary.”).  It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Shapiro to Venolia and Yao to allow synchronized scrolling that would reduce the user effort to scroll pane after a selection on one of the panes.

Claims 32, 33, 35, 36, 37, 38, 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Venolia et al, Supporting Email Workflow (2001), in view of Maslov, Patent No.: 6466240B1. 

With regard to claim 32:
Venolia disclose A method comprising: providing a list view of a plurality of messages organized chronologically by conversation (see figure 5 wherein the list view on the left where emails are displayed in chronological order: “Figure 5: Thread-based mail browser. Messages that are replies to each other are grouped together into one item and displayed on the left. Clicking on one of these items displays all the messages inside the thread on the right. Messages are displayed in one-line preview format on the right, and clicking the message displays the entire message. In both the left and right panes, a thread tree is displayed to help the user determine what the structure of the thread is and how the messages relate to each other.”); providing a content view of the plurality of messages organized chronologically by conversation (see figure 5 wherein the content view on the right where emails are displayed in chronological order: “Figure 5: Thread-based mail browser. Messages that are replies to each other are grouped together into one item and displayed on the left. Clicking on one of these items displays all the messages inside the thread on the right. Messages are displayed in one-line preview format on the right, and clicking the message displays the entire message. In both the left and right panes, a thread tree is displayed to help the user determine what the structure of the thread is and how the messages relate to each other.”), wherein the list view and the content view are integrated in a user interface (“Figure 5: Thread-based mail browser. Messages that are replies to each other are grouped together into one item and displayed on the left. Clicking on one of these items displays all the messages inside the thread on the right. Messages are displayed in one-line preview format on the right, and clicking the message displays the entire message. In both the left and right panes, a thread tree is displayed to help the user determine what the structure of the thread is and how the messages relate to each other.”). selecting a first messages within the content view; and in response to selecting the first messages within the content view, directionally synchronizing between the content view and the list view such that updating a message status of the first messages causes updating of a message status of a second messages within the list view, wherein the second messages corresponds to the first messages (“Figure 5: Thread-based mail browser. Messages that are replies to each other are grouped together into one item and displayed on the left. Clicking on one of these items displays all the messages inside the thread on the right. Messages are displayed in one-line preview format on the right, and clicking the message displays the entire message. In both the left and right panes, a thread tree is displayed to help the user determine what the structure of the thread is and how the messages relate to each other.”). 

Venolia does not disclose the aspect of selecting a first message within the content view; and in response to selecting the first message within the content view, bi-directionally synchronizing between the content view and the list view such that updating a message status of the first message causes updating of a message status of a second message within the list view, wherein the second message corresponds to the first message. 
However Maslov discloses the aspect of selecting a first item within the content view; and in response to selecting the first item within the content view, bi-directionally synchronizing between the content view and the list view such that updating a item status of the first item causes updating of a item status of a second item within the list view, wherein the second message corresponds to the first item (Maslov column 3 line 35 to line 44: “Tree displayed in the first window is always synchronized with the structured text displayed in the second window: if tree node is selected by user in the first window, the corresponding fragment of structured text is highlighted in the second window; if text fragment is selected or clicked by the user in the second window, the corresponding tree node is highlighted in the first window. When tree nodes are deleted, copied or moved using the graphical tree manipulation commands, the corresponding changes are immediately reflected in the structured text window.”). It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Maslov to Venolia to allow the user to see the selected email selected on the other column to know where it stands with respect to other related mails without having to find it again or having to select it again, saving time and efforts. And both items are synchronized without having to update their status individually. 

With regard to claim 33:
Venolia and Maslov disclose the method of claim 32, wherein the plurality of messages in the list view are provided such that a reply message is displayed below and indented from a message to which the reply message is a reply (Venolia fig. 5: “Messages that are replies to each other are grouped together into one item and displayed on the left. Clicking on one of these items displays all the messages inside the thread on the right. Messages are displayed in one-line preview format on the right, and clicking the message displays the entire message. In both the left and right panes, a thread tree is displayed to help the user determine what the structure of the thread is and how the messages relate to each other.”, paragraph under CONVERSATIONAL THREADS: “First, displaying a message along with all the replies above and below it in the chain provides better local context, which can help users better understand conversations that occur via email. Although this context is somewhat preserved by current email programs when they automatically include the text of all previous messages in replies, this method breaks down when multiple people reply to the same message, creating a complex, branching reply tree. Subsequent replies are another important part of a message’s local context.”). 


With regard to claim 35:
Venolia and Maslov disclose the method of claim 32, wherein the list view comprises a list view pipe that shows a connection between a broken out message and a parent message of the broken out message, the broken out message representing a sub-thread of a conversation (Venolia “Figure 5: Thread-based mail browser. Messages that are replies to each other are grouped together into one item and displayed on the left. Clicking on one of these items displays all the messages inside the thread on the right. Messages are displayed in one-line preview format on the right, and clicking the message displays the entire message. In both the left and right panes, a thread tree is displayed to help the user determine what the structure of the thread is and how the messages relate to each other.”).

With regard to claim 36:
Venolia and Maslov disclose the method of claim 35, wherein the list view pipe comprises one or more indicators that display a relationship of two or more of the plurality of messages (Venolia “Figure 5: Thread-based mail browser. Messages that are replies to each other are grouped together into one item and displayed on the left. Clicking on one of these items displays all the messages inside the thread on the right. Messages are displayed in one-line preview format on the right, and clicking the message displays the entire message. In both the left and right panes, a thread tree is displayed to help the user determine what the structure of the thread is and how the messages relate to each other.”). 

With regard to claim 37:
Venolia and Maslov disclose The method of claim 32, wherein the plurality of messages in the content view comprise at least one of details or content and the plurality of messages in the list view do not comprise the details or content (Venolia “Figure 5: Thread-based mail browser. Messages that are replies to each other are grouped together into one item and displayed on the left. Clicking on one of these items displays all the messages inside the thread on the right. Messages are displayed in one-line preview format on the right, and clicking the message displays the entire message. In both the left and right panes, a thread tree is displayed to help the user determine what the structure of the thread is and how the messages relate to each other.”).  

With regard to claim 38:
Venolia and Maslov disclose The method of claim 32, wherein updating the message status of the first message comprises at least one of: removing the first message from the content view; or moving the first message within the content view (Maslov column 3 line 35 to line 44: “Tree displayed in the first window is always synchronized with the structured text displayed in the second window: if tree node is selected by user in the first window, the corresponding fragment of structured text is highlighted in the second window; if text fragment is selected or clicked by the user in the second window, the corresponding tree node is highlighted in the first window. When tree nodes are deleted, copied or moved using the graphical tree manipulation commands, the corresponding changes are immediately reflected in the structured text window.”). It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Maslov to Venolia to allow the user to see the selected email selected on the other column to know where it stands with respect to other related mails without having to find it again or having to select it again, saving time and efforts. And both items are synchronized without having to update their status individually, wherein removing one item from the first view is also reflected on the second view. 



With regard to claim 39:
Venolia and Maslov disclose The method of claim 32, wherein selecting the first message within the content view causes the second message to be highlighted in the list view (Maslov column 3 line 35 to line 44: “Tree displayed in the first window is always synchronized with the structured text displayed in the second window: if tree node is selected by user in the first window, the corresponding fragment of structured text is highlighted in the second window; if text fragment is selected or clicked by the user in the second window, the corresponding tree node is highlighted in the first window. When tree nodes are deleted, copied or moved using the graphical tree manipulation commands, the corresponding changes are immediately reflected in the structured text window.”). It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Maslov to Venolia to allow the user to see the selected email selected on the other column to know where it stands with respect to other related mails without having to find it again or having to select it again, saving time and efforts. And both items are synchronized without having to update their status individually, wherein selecting one item from the first view is also reflected on the second view by highlight. 


Claim 23, 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Venolia, in view of in view Yao, and further in view of Maslov. 

With regard to claim 23:
Venolia and Yao does not disclose the system of claim 21, wherein the list view and the content view are bi-directionally synchronized.
However Maslov disclose The system of claim 21, wherein the list view and the content view are bi-directionally synchronized (Maslov column 3 line 35 to line 44: “Tree displayed in the first window is always synchronized with the structured text displayed in the second window: if tree node is selected by user in the first window, the corresponding fragment of structured text is highlighted in the second window; if text fragment is selected or clicked by the user in the second window, the corresponding tree node is highlighted in the first window. When tree nodes are deleted, copied or moved using the graphical tree manipulation commands, the corresponding changes are immediately reflected in the structured text window.”). It would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply Maslov to Venolia and Yao to allow the user to see the selected email selected on the other column to know where it stands with respect to other related mails without having to find it again, saving time and efforts. And both items are synchronized without having to update their status individually.  

With regard to claim 40:
Venolia disclose a method comprising: providing a list view of a plurality of messages organized chronologically by conversation (see figure 5 wherein the list view on the left where emails are displayed in chronological order: “Figure 5: Thread-based mail browser. Messages that are replies to each other are grouped together into one item and displayed on the left. Clicking on one of these items displays all the messages inside the thread on the right. Messages are displayed in one-line preview format on the right, and clicking the message displays the entire message. In both the left and right panes, a thread tree is displayed to help the user determine what the structure of the thread is and how the messages relate to each other.”) wherein; providing a content view of the plurality of messages organized chronologically by conversation (see figure 5 wherein the content view on the right where emails are displayed in chronological order: “Figure 5: Thread-based mail browser. Messages that are replies to each other are grouped together into one item and displayed on the left. Clicking on one of these items displays all the messages inside the thread on the right. Messages are displayed in one-line preview format on the right, and clicking the message displays the entire message. In both the left and right panes, a thread tree is displayed to help the user determine what the structure of the thread is and how the messages relate to each other.”), wherein the list view and the content view are integrated in one display (“Figure 5: Thread-based mail browser. Messages that are replies to each other are grouped together into one item and displayed on the left. Clicking on one of these items displays all the messages inside the thread on the right. Messages are displayed in one-line preview format on the right, and clicking the message displays the entire message. In both the left and right panes, a thread tree is displayed to help the user determine what the structure of the thread is and how the messages relate to each other.”). selecting a first messages within the list view; and in response to selecting the first messages within the list view directionally synchronizing between the list view and content view wherein the directionally synchronizing comprises opening a second message in the content view for viewing by expanding the second messages in the content view in response to the selecting of the first messages within the list view (“Figure 5: Thread-based mail browser. Messages that are replies to each other are grouped together into one item and displayed on the left. Clicking on one of these items displays all the messages inside the thread on the right. Messages are displayed in one-line preview format on the right, and clicking the message displays the entire message. In both the left and right panes, a thread tree is displayed to help the user determine what the structure of the thread is and how the messages relate to each other.”).
Venolia do not disclose the aspect of expanding a single message instead of a thread of multiple messages based on selection of a single message.
 However Yao discloses the aspect of expanding a single message based on user selection of a single message. (Yao paragraph 32: “In some embodiments, the thread view 412 may display the body of only the most recent message in the thread, as shown in FIG. 4G; while displaying a compressed representation of the other messages in the thread. The compressed representation of a message in the thread may include information such as subject and date/time, and may optionally also indicate the sender of the message. The compressed representation of a respective electronic voicemail message (see FIG. 4G) includes the voicemail icon 410 (FIG. 4B). User selection of the compressed presentation of a respective message in the conversation thread, for example by clicking on the compressed presentation, causes the user device to redisplay the conversation thread with the user selected message being displayed in an expanded (e.g., full text) representation. When the user selected message (i.e., a user selected compressed representation of a message) is an electronic voicemail message, the expanded representation of the electronic voicemail message includes the audio player object, as shown in FIGS. 4D, 4E and 4F. If the user selects the forward link 426 (FIG. 4B), a forwarding interface that resembles the reply interface 436 may be shown. In the forwarding interface, the user can edit the list of recipients for the forward message and edit the forward message.”). It would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply Yao to Venolia and Maslov to allow the user to see the expansion of a single message selected instead of expanding multiple messages which allows the user to the specific content of a selected message to allowed the user to be informed with a single selection and allow the user to move to the next item without having to navigate the expanded content in the same view.   
Venolia and Yao does not disclose the aspect of bi-directionally synchronizing between the list view and content view wherein removing the first message from the list view causes the second message to be removed from the content view. 
However Maslov discloses the aspect of selecting a first item within the list view; and in response to selecting the first item within the list view, bi-directionally synchronizing between the list view and content list view, wherein the bi-directionally synchronizing comprises: opening a second message in the content view for viewing by selecting the second message in the content view in response to the selecting of the first message within the list view (Maslov column 3 line 35 to line 44: “Tree displayed in the first window is always synchronized with the structured text displayed in the second window: if tree node is selected by user in the first window, the corresponding fragment of structured text is highlighted in the second window; if text fragment is selected or clicked by the user in the second window, the corresponding tree node is highlighted in the first window. When tree nodes are deleted, copied or moved using the graphical tree manipulation commands, the corresponding changes are immediately reflected in the structured text window.”), wherein removing the first item from the list view causes the second item to be removed from the content view (Maslov column 3 line 35 to line 44: “Tree displayed in the first window is always synchronized with the structured text displayed in the second window: if tree node is selected by user in the first window, the corresponding fragment of structured text is highlighted in the second window; if text fragment is selected or clicked by the user in the second window, the corresponding tree node is highlighted in the first window. When tree nodes are deleted, copied or moved using the graphical tree manipulation commands, the corresponding changes are immediately reflected in the structured text window.”). It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Maslov to Venolia and Yao to allow the user to see the selected email selected on the other column to know where it stands with respect to other related mails without having to find it again or having to select it again, saving time and efforts. And both items are synchronized without having to update their status individually.  



Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jain, Pub. No.: 2006/0168025, A method for displaying electronic communications comprises obtaining electronic communications, organizing each message thread into separate message components, displaying the message thread with nodes indicating separate message components within the message thread, and collapsing or expanding the message contents in the message thread in response to user configuration and input..

Rohall, Pub. No.: US 2004/0103364A1, If an enclosing electronic mail thread exists, the summarization technique uses the electronic mail message's ancestors to provide additional context for summarizing the electronic mail message. The disclosed system can be used with IBM Lotus Notes and Domino infrastructure, along with existing single-document summarizer software, to generate a summary of the discourse activity in an electronic mail thread dynamically. The summary may be further augmented to list any names, dates, and names of companies that are present in the electronic mail message being summarized.
	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179